UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6475



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE WILFONG WITHERSPOON, a/k/a Spookie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Graham C. Mullen, District
Judge. (CR-91-35, CA-94-118-5-MU)


Submitted:   July 22, 1998                 Decided:   August 12, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Wilfong Witherspoon, Appellant Pro Se. Harry Thomas Church,
Assistant United States Attorney, Kenneth Davis Bell, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998)). We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Witherspoon, Nos. CR-91-35; CA-94-118-5-MU

(W.D.N.C. Mar. 10, 1998). See Lindh v. Murphy, 521 U.S. ___, 65

U.S.L.W. 4557 (U.S. June 23, 1997) (No. 96-6298). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2